           Case 2:20-cv-00776-TSZ-MLP Document 21 Filed 04/01/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DOMINGO MONTAR-MORALES,

 9                             Plaintiff,                 Case No. C20-776-TSZ-MLP

10          v.                                            MINUTE ORDER

11   JON P. PICKERING, et al.,

12                             Defendant.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On January 19, 2021, this Court issued an Order to Show Cause directing Defendant

17   Bisson to show cause why default should not be entered in this action against him for failure to

18   timely respond to Plaintiff’s amended complaint. (Dkt. # 15.) On January 22, 2021, Defendant

19   Bisson responded to the Court’s Order and simultaneously submitted his answer. (Dkt.

20   ## 16-17.)

21          On March 18, 2021, Plaintiff filed an “Objection to Defendant’s Late Filing” (“Plaintiff’s

22   Objection”). (Dkt. # 19.) Plaintiff’s Objection requests that the Court “suppress” Defendant’s

23   response to the Court’s Order to Show Cause and find that default be entered against Defendant.




     MINUTE ORDER - 1
            Case 2:20-cv-00776-TSZ-MLP Document 21 Filed 04/01/21 Page 2 of 2




 1   (Id. at 2.) However, on January 26, 2021, this Court issued a pretrial scheduling order in this case

 2   after having reviewed Defendant’s response to the Court’s Order to Show Cause and finding it

 3   satisfactory. (Dkt. # 18.) Accordingly, Plaintiff’s Objection (dkt. # 19) is DENIED.

 4

 5          Dated this 1st day of March, 2021.

 6                                                        William M. McCool
                                                          Clerk of Court
 7
                                                       By: /s/Tim Farrell
 8                                                         Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
